Citation Nr: 0608409	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  05-27 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



 INTRODUCTION

The veteran had active service from July 1952 to July 1954.

This appeal arises from January and March 2005 rating 
decisions of the Lincoln, Nebraska Regional Office (RO) that 
denied the veteran's request for service connection for 
bilateral knee and bilateral ankle disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for bilateral knee and 
bilateral ankle disabilities that were initially manifest 
during service.  In his August 2004 claim, the veteran 
asserts that he was treated for these conditions at the Base 
Hospital in Camp Chaffee, Arkansas.  He also maintains that 
he was unable to participate in physical training exercises 
during boot camp because of back, knee, and ankle problems.  

The veteran's VA and private medical records from March 1976 
to the present have been obtained.  These records first 
document treatment of a left knee injury in February 1980.  
The veteran had left knee replacement surgery in December 
1992.  The earliest specific mention of left ankle pain in 
the record occurs in an April 1992 private medical report.  

In October 2004, the National Personnel Records Center (NPRC) 
certified that the veteran's service medical records (SMRs) 
and Surgeon General's Office records (SGOs) were unavailable, 
presumably having been destroyed in a 1973 fire at the NPRC 
in St. Louis.  The NPRC's response to the records request 
also stated that, if the veteran was treated and can supply 
the necessary information, the RO should resubmit a request 
using code M05 (indicating that the records are not located 
at the Records Management Center).  A December 2004 finding 
formally shows, however, that no further efforts were made to 
obtain these medical records.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 C.F.R. § 3.159(c), (d) (2005).  The Court has indicated 
that when a veteran's service records are presumed to have 
been destroyed while in the possession of the government, VA 
has a heightened obligation to assist the veteran in the 
development of the case and to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This heightened duty to assist also requires careful 
consideration of the benefit of the doubt rule, which 
mandates that an issue be resolved in favor of the veteran 
when the evidence is in relative equipoise.  38 U.S.C.A. § 
5107 (2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990). 

Due to the presence of long standing bilateral knee and 
bilateral ankle disabilities, the Board finds that the 
heightened duty to assist has not been fulfilled.  As such 
records are vital to the veteran's claim, the RO should 
request the veteran's medical records from the base hospital 
at Camp Chaffee, Arkansas from August 1952 to July 1954.  

Additionally, the veteran's claim file contains evidence 
documenting the veteran's receipt of disability benefits from 
the Social Security Administration (SSA).  The Court has held 
that the VA has a duty to attempt to secure all records of 
the Social Security Administration (SSA) regarding the 
veteran's claim for SSA disability benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, the RO must 
obtain complete copies of all SSA decisions and the records 
utilized in deciding the veteran's claim for SSA disability 
benefits.

Accordingly, the appellant's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment that has not already 
been made part of the record for the 
disabilities at issue.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all 
treatment records from the base hospital 
at Camp Chaffee, Arkansas from August 
1952 to July 1954.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts to obtain 
them, and describe further action to be 
taken.  Once obtained, all records must 
be permanently associated with the 
claims folder. 

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits and all records on which such 
decisions are based.  Once obtained, all 
records must be associated with the 
claims folder.

3.  Following completion of the above 
developments, the veteran should be 
scheduled for a VA examination that 
should be conducted by a VA physician who 
has the appropriate expertise to evaluate 
the veteran's claim.  The claims folder 
must be made available to the physician 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The physician should 
provide a diagnosis for all current knee 
and ankle disabilities.  Based on a 
review of the entire record and the 
current examination, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any current 
knee or ankle disability is related to 
the veteran's military service.  The 
underlined burden of proof must be 
utilized by the physician in rendering an 
etiological opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.

4.  When the above developments have 
been completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


